ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 01/28/2021 have been entered and considered and are found persuasive.  Applicant has made claim amendments and filed a Terminal Disclaimer to put the case in condition for allowance as indicated in the 10/27/2020 Non-Final.
The terminal disclaimer filed on 01/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,647,967 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Applicants have amended claims 2, 16 and 19 to overcome claim objections indicated in the 10/27/2020 Non-Final.
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of computing a field of view (FOV) sampling grid for each of a plurality of areas of interest (AOI) within obtained image data,  acquiring multi-spectral data and/or hyper-spectral data at single or multiple z- planes for each computed FOV, unmixing signal data corresponding to one or more detectable markers from the collected multi-spectral data and/or hyper-spectral data for each computed FOV; identifying FOVs to be compared as a group in the cluster analysis; and storing selected features of interest of the identified FOVs in the dataset, wherein the features 
For example, Levenson (“Spectral imaging in preclinical research and clinical pathology”) discusses techniques for spectral imaging in which multiple cellular parameters are detected and measured simultaneously. Gerdes (“Highly multiplexed single-cell analysis of formalin fixed, paraffin-embedded cancer tissue”) teaches a technique of ‘multiplexed fluorescence microscopy’ for simultaneous quantification of multiple analytes in tissue including a cluster analysis. Qian (“Elucidation of seventeen human peripheral blood B-cell subsets...”) teaches a density-based clustering algorithm. 
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661